IN THE COURT OF CRIMINAL APPEALS

OF TEXAS



NO. WR-66,622-01


ROCKY SELF, Relator

v.

NACOGDOCHES DISTRICT CLERK, Respondent




ON APPLICATION FOR A WRIT OF MANDAMUS
CAUSE NOS. F09432200; F098852001; F098842001 IN THE 
145TH JUDICIAL DISTRICT COURT
FROM NACOGDOCHES COUNTY


 Per curiam.

O R D E R



	Relator has filed a motion for leave to file a writ of mandamus pursuant to the original
jurisdiction of this Court.  In it, he contends that he filed applications for writs of habeas corpus in
the 145th Judicial District Court of Nacogdoches County, that more than 35 days have elapsed, and
that the applications have not yet been forwarded to this Court.  
	 In these circumstances, additional facts are needed.  The respondent, the District Clerk of 
Nacogdoches County, is ordered to file a response, which may be made by: submitting the records
on such habeas corpus applications; submitting copies of  timely filed orders which designate issues
to be investigated, see McCree v. Hampton, 824 S.W.2d 578 (Tex. Crim. App. 1992); by stating that
the nature of the claims asserted in the applications filed by Relator are such that the claims are not
cognizable under Tex. Code Crim. Proc. art. 11.07, § 3; or stating that Relator has not filed
applications for habeas corpus in Nacogdoches County.  This application for leave to file a writ of
mandamus shall be held in abeyance until the respondent has submitted the appropriate response. 
Such response shall be submitted within 30 days of the date of this order.


Filed January 31, 2007
Do not publish